944 F.2d 907
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Johnnie BENTLEY, Deceased, Virginia Bentley, SurvivingWidow, Petitioner,v.PEABODY COAL COMPANY and Director, Office of Worker'sCompensation Programs, Respondents.
No. 90-2881.
United States Court of Appeals, Seventh Circuit.
Argued Sept. 16, 1991.Decided Sept. 18, 1991.

Before BAUER, Chief Judge, and POSNER and EASTERBROOK, Circuit Judges.

ORDER

1
Johnnie Bentley, who worked as a miner for the Peabody Coal Company, died on February 9, 1984.   His widow, Virginia Bentley, filed her claim for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (1986), seeking to prove that her husband's death was due to pneumoconiosis.   After hearing, an Administrative Law Judge ("ALJ") of the Department of Labor determined that Ms. Bentley failed to establish that the miner's death was due to pneumoconiosis.   The ALJ, therefore, denied her claim.   By decision and Order dated June 29, 1990, the Benefits Review Board affirmed the ALJ's denial of benefits.   Ms. Bentley now seeks review of that Order.


2
This court follows well-settled principles in reviewing the findings of fact by an ALJ.   Such findings must be affirmed if supported by substantial evidence in the record.   Peabody Coal Co. v. Shonk, 906 F.2d 264, 267 (7th Cir.1990).   Substantial evidence "means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   Smith v. Director, OWCP, 843 F.2d 1053, 1057 (7th Cir.1988) (quotations omitted).   We will not reweigh the evidence or set aside an inference because we find an opposite one more reasonable.   Peabody Coal Co. v. Benefits Review Board, 560 F.2d 797, 802 (7th Cir.1977).   Only the trier of fact is empowered in the first instance to determine the credibility of witnesses.   We will not second-guess the conclusion of the trier of fact unless it is demonstrably unreasonable or not supported by the record.   Id.


3
In the instant case, the ALJ considered all relevant medical evidence and determined that pneumoconiosis was not a contributing factor to Johnnie Bentley's death.   Because we find that substantial record evidence supports the ALJ's determination, we AFFIRM the Order of the Benefits Review Board.